Citation Nr: 0940391	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a respiratory 
disability due to asbestos exposure, claimed as asbestosis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In November 2007 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have asbestosis or any other asbestos-
related respiratory disability.


CONCLUSION OF LAW

A respiratory disability due to asbestos exposure, claimed as 
asbestosis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2003, 
December 2005, April 2006, January 2008, December 2008 and 
May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

As stated above, the Veteran is claiming entitlement to 
service connection for asbestosis or an asbestos-related 
disorder.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

Although there is no statute specifically dealing with 
service connection for asbestos-related diseases, and the 
Secretary has not promulgated any specific regulations, in 
1988 VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, VAOPGCPREC 
4-00, opinion by VA's Office of General Counsel discussing 
the development of asbestos claims.

VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-135 (1997) (while holding that the veteran's claim 
had been property developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupation 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), 7-IV-3 and 7-
IV-4 (January 31, 1997).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Person with 
asbestos exposure have an increase incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation for roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claims.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

As mentioned above, the Veteran is seeking service connection 
for a respiratory disorder, characterized as asbestosis, due 
to asbestos exposure in service.  However, since there is 
insufficient medical evidence to show that the Veteran has 
asbestosis or an asbestos-related disease, the Board finds 
that there is a preponderance of evidence against the 
Veteran's claim.

The Veteran first claimed entitlement to service connection 
for an asbestos-related disease in January 2003.  Both a 
February 2004 and an April 2004 rating decision denied 
entitlement to service connection for that condition, finding 
that there was no confirmed clinical diagnosis of asbestosis 
or an asbestos-related disease.  The Veteran submitted a 
Notice of Disagreement (NOD) with these decisions in May 
2004.  A Statement of the Case (SOC) was issued in January 
2005 and the Veteran filed his Substantive Appeal (VA Form 9) 
in February 2005.  In November 2007 the Board remanded the 
Veteran's claim for further development.  As the requested 
development has been completed no further action is necessary 
to comply with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In this case, the record shows that the RO complied with the 
above-proscribed procedures.  The Veteran has presented 
evidence regarding his asbestos related claim, including the 
nature of the disability that he claims is related to 
asbestos exposure, the history of his exposure in service, 
and his history of employment after service.  Nonetheless, 
there is a preponderance of  evidence that weighs against the 
Veteran's claim.  The medical evidence of record 
overwhelmingly indicates that the Veteran does not have 
asbestosis or any other asbestos-related disease.  

A review of the Veteran's service personnel records disclosed 
that he service on board the USS Albany.  Service personnel 
records indicate that the Veteran served as a Boiler 
Technician and Fireman.  The RO attempted to obtain 
verification from the Navy that the Veteran was exposed to 
asbestos, including trying to locate deck logs.  The RO was 
unable to verify the Veteran's exposure, but because use of 
asbestos was common on Navy ships at the time the Veteran 
served, it is likely that he was exposed.  In addition, 
according to a VA Memorandum dated May 2002, which enclosed 
the Navy Job Titles (Ratings) and Probability of Exposure, 
the Veteran's ratings show high probability of asbestos 
exposure.  Assuming that the Veteran was exposed to asbestos 
in service, the Board notes that mere exposure to a 
potentially harmful agent, alone, is insufficient to 
establish entitlement to VA disability benefits.  The 
question in a claim such as this is whether disabling harm 
ensued as a result.  The medical evidence must shown not only 
a currently diagnosed disability, but also a nexus, that is, 
a causal connection, between this current disability and the 
exposure to asbestos in service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service treatment records are negative for any report of 
asbestosis or any other respiratory disability.  The Board 
has reviewed both private and VA treatment records. 

Radiographic evidence from Bannock Regional Medical Center 
from April 1983 showed healed rib fracture on the Veteran's 
left side.  Further radiographic evidence from November 1988 
indicates that the Veteran's lungs were clear.  Treatment 
records from 1989 indicate that the Veteran complained of 
chest pain and that he requested to be included in an 
Asbestos Exposed Group because he working worked in the 
boiler house tearing our asbestos insulation during post-
service employment.  In March 1993 radiographic evidence 
indicated some pleural reaction.  However, the Veteran's 
lungs were clear.  

A CT scan of the chest was performed in April 1994 at Bannock 
Regional Medical Center.  The report from that procedure 
noted multiple pleural based plaques bilaterally.  A greater 
degree of thickening and plaquing on the right side was noted 
compared to the left.  A mass density seen in the right lung 
base appeared to represent some consolidation.  Air-filled 
spaces radiating from this towards the hila were detected, 
and the examiner stated that this could represent some 
pneumonia with air bronchograms or an alveolar cell 
carcinoma.  Some water density was seen along the pleural 
thickening in the right lung base which the examiner 
determined probably represented some loculated pleural 
effusion.  No diaphragmatic calcifications were detected.  
The examiner stated that despite the lack of diaphragmatic 
calcification, the configuration was suspicious for asbestos 
related pleural disease.  He noted that a pleural fluid and 
decreased volume of the right lung with diffuse pleural 
thickening was quite worrisome for a malignant process, 
particularly mesothelioma.  However, he also stated that a 
subpleural sclerosing adenocarcinoma can have a very similar 
appearance.  His impression was diffuse pleural disease 
bilaterally, with decreased volume of the right lung and 
pleural fluid with mass.  The examiner failed to confirm the 
existence of asbestosis or any other asbestos-related 
disease.  

In December 1995, an x-ray report indicates that the Veteran 
complained of left side chest pain and stated that he had a 
history of asbestos exposure.  That report stated that there 
was a little pleural thickening bilaterally along the chest 
wall, but that this was consistent with earlier x-rays.  The 
report also stated that the pleural thickening on the left 
side was associated with some old healed rib fractures and 
some scarring in the adjacent right lung zone.  No pleural 
based calcifications were present and the interstitial 
pattern at the lung base was normal.  The examiner's 
impression was that there was some substernal bullous lung 
disease visible on the lateral view.  X-rays from February 
1996, March 1997 and December 1997 indicate similar findings.  
X-rays from December 1998 indicated thoracotomy changes on 
the left.  The Veteran's lungs were clear.  No change was 
noted in the next series of x-rays from April 1999.  An 
additional radiology report from July 2004 continued to 
indicate a pleural reaction on the left side, but the 
Veteran's lungs were clear of any consolidations and no acute 
processes were noted.  

Records from Dr. McRoberts indicate that the Veteran 
underwent a right thoracotomy and decortication in April 1994 
after a thickened pleural peel entrapping the Veteran's whole 
right lower lobe was noted.  Other treatment records from Dr. 
McRoberts from September 1996 indicate that after the 
Veteran's right thoracotomy decortication the Veteran was 
having no problem.  Dr. McRoberts noted that the Veteran's 
wounds were well healed and that his pulmonary function was 
normal.  A January 2003 letter from Dr. McRoberts indicated 
his opinion that the Veteran had asbestosis and that it was 
likely the result of his exposure to asbestos in service.  

Treatment records from Dr. Lassere from between March 1997 
and October 2002 do not indicate any asbestosis or asbestos-
related disease.  In August 1999 a biopsy was performed by 
Dr. Lassere.  The diagnosis was neurofibroma and no mention 
of asbestosis or an asbestos-related disease was indicated.  
A January 2005 treatment note from Dr. Lassere recorded that 
no clear etiology of the pleuritis in 1994 had been 
established, recorded that chest x-rays since the episode in 
2004 had been "completely normal," and stated that the 
pleuritis of "uncertain etiology" was resolved.  No lung 
disease was included in his list of diagnoses.  

The Veteran has also submitted treatment record from Dr. 
Christon from between July 2004 and September 2004.  In Dr. 
Christon's initial report he stated that he was asked to 
evaluate the Veteran by Dr. Lassere.  These records indicate 
a diagnosis of left pleural effusion.  In his initial report, 
Dr. Christon noted that there were no diaphragmatic 
calcifications, configuration was consistent with asbestosis-
related pleural disease.  Based on the Veteran's self-
reported history, Dr. Christon opined that the condition 
could be related to asbestos disease.  However, Dr. Christon 
himself never diagnosis the Veteran with asbestos disease and 
appears to rely solely on the Veteran's reported history.  
Several CT scans were performed in conjunction with Dr. 
Christon's treatment and these results indicated some 
residual pleural reaction on the Veteran's left side along 
with some thickening and slight nodularity.  

A May 2007 statement from Dr. Collet in connection with an 
evaluation conducts as part of the Building Trades National 
Medical Screening Program noted decreased airflow out of the 
Veteran's lungs and attributed this to obstructive lung 
disease.  Dr. Collet stated that the Veteran's history of 
welding and cigarette smoking may have contributed to this.  
Because the Veteran was exposed to asbestos a chest x-ray was 
performed.  The x-ray revealed evidence of pleural plaques, 
which are caused by asbestos exposure.  There was also 
evidence of mild pulmonary emphysema and pleural thickening.  
Further examination by a doctor knowledgeable in asbestos-
related disease was recommended. 

Additional private treatment records from September 1999 
indicate that the Veteran was thrown from a horse in 
September 1999 and that he suffered several broken ribs on 
the right side.  

VA treatment records are mostly silent for any specific 
treatment regarding a respiratory disorder, to include an 
asbestos-related disease.  The Board does note that a 
computerized listing of problems on these records includes 
asbestosis, but there is no record of an actual diagnosis for 
that condition and it appears to have been entered based on 
the Veteran's self-reported history.  Treatment notes show 
findings of the chest being clear to auscultation.  Good 
respiratory effort was noted and O2 saturation was 96 
percent.  A treatment report from August 2007 as part of a CT 
scan does report multiple areas of calcified pleural 
thickening that the examiner opined was consistent with prior 
history of asbestos exposure.  

A chest x-ray from August 2007 showed evidence of a healed 
fracture of multiple ribs and bilateral calcified pleural 
thickening.  A small area of scarring was noted at the left 
lower lobe.  Impression was calcified area of pleural 
thickening consistent with prior history of asbestos 
exposure.

The Veteran has also been afforded multiple VA examinations.  
The first VA examination provided was in June 2003.  The VA 
examiner thoroughly outlined the private treatment record and 
noted that there were no operative reports, biopsy reports or 
pathology results from the surgery in 1994.  He stated that 
test results from June 2003 indicated remarkably normal 
pulmonary function given the Veteran smoking history and 
surgical history.  Objectively, the Veteran was in no acute 
distress.  The examiner stated that it was not possible to 
say whether the Veteran had asbestosis or an asbestos-related 
disease without biopsy results or operative path reports from 
the Veteran decortication, but noted that the lack of 
significant progression of disease weighed against that 
finding as asbestos-related lung disease is usually slowly 
progressive. The records requested by the examiner were 
provided and a November 2003 addendum was added to the 
examination report.  He stated that there was no diagnosis of 
asbestos or ferruginous bodies in those reports and the 
slides taken were inadequate and unsatisfactory due to scanty 
cellularity and poor fixation.  He concluded by stating that 
there was still no evidence of asbestos-related disease.  

An additional VA examination was performed in April 2005.  
The examiner diagnosed the Veteran with dyspnea with pleural 
disease bilaterally and noted that the Veteran was not 
treating the condition with oxygen or any inhalers.  The 
examiner discussed treatment reports from the Veteran's 
private physicians and noted that he was not able to find a 
definitive diagnosis of asbestosis in any of the treatment 
records.  He determined that there was not enough information 
to warrant a diagnosis of asbestosis, particularly since 
asbestosis is usually characterized by progressive dyspnea 
with inspiratory crackles and can cause clubbing and 
cyanosis.  He stated that according to treatment records the 
Veteran did not have a progression of the condition as would 
be warranted by asbestosis and that recent pulmonary function 
testing did not show any reduced diffusion capacity as would 
be expected with asbestosis.  Based on this evidence the 
examiner determined that it was not at least as likely as not 
that the Veteran's condition was related to asbestos 
exposure.  

The most recent VA examination was performed in June 2009.  
The examiner conducted a review of the Veteran's claims file, 
including the opinions of the Veteran's private physicians.  
He noted a family history of chronic lung disease and that 
the Veteran was a long-term former smoker.  During the 
medical interview, the Veteran reported a history of asbestos 
exposure in service with no respiratory protection.  The 
Veteran denied pulmonary symptoms until 1994, when he 
developed shortness of breath which was surgically treated.  
The VA examiner noted that several biopsies have been 
performed.  Pathology showed fibrous plaque in the right 
pleural lining in 1994.  The examiner noted that there was no 
mention of ferruginous bodies, which is indicative of 
asbestos bodies.  He also noted that prior pathology reports 
were not diagnostic and did not mention any asbestos bodies.  
The examiner stated the significance of rib fractures from 
the 1980s, which he stated can result in pleural plaque or 
thickening.  He further stated that pleural thickening can 
have many causes, but that no asbestos bodies or fibers have 
ever been reported in the pathology reports.  Based on this 
evidence the examiner stated that there was no objective 
evidence or data supporting a diagnosis of asbestosis.  
Examination revealed a respiratory rate of 16.  The Veteran 
was in no acute distress and the Veteran's lungs were clear 
to auscultation, with no evidence of rales or rhonchi.  The 
examiner diagnosed the Veteran with very mild obstructive 
lung disease.  Because of the lack of evidence of true 
ferruginous or asbestos bodies, and the fact that PFTs have 
shown only minimal restriction and normal DLCLs, he stated 
that neither asbestosis, nor any other asbestos-related 
pleural disease could be confirmed.  The examiner concluded 
that it was not at least as likely as not that the Veteran's 
current lung disease was related to asbestos exposure in 
service.  

The Veteran has alleged that he has a respiratory disorder 
which is the result of his exposure to asbestos during 
service and the Board notes that the Veteran is competent to 
report that of which he has personal knowledge (i.e., what 
comes to him through his senses).  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the Veteran is a layperson, 
and as a layperson, he does not have the expertise to render 
a medical diagnosis or an opinion regarding the etiology of a 
disease or disorder.  He cannot state, with medical 
certainty, that he has a respiratory disorder that is due to 
being exposed to asbestos during service.  In the absence of 
evidence demonstrating that the Veteran has the requisite 
training to proffer medical opinions, the Veteran is not 
competent to provide a probative opinion on a medical matte, 
such as the presence or etiology of the Veteran's claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(layperson are not competent to render medical opinions). 

Furthermore, the medical evidence in the record is 
conflicting regarding the nature and etiology of the 
Veteran's respiratory problems.  The evidence supporting the 
Veteran's allegations that he has an asbestos-related disease 
consists of private treatment records which were interpreted 
as showing findings consistent with asbestosis.  Evidence 
against his claims includes several VA examinations.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Regarding the January 2003 letter from Dr. McRoberts, it is 
clear that this letter was based on the Veteran telling Dr. 
McRoberts that his only exposure to asbestos occurred in 
service.  A treatment note from January 2003 indicates that 
the Veteran specifically requested a letter stating that he 
has asbestosis most likely caused by exposure to asbestos in 
service.  Other evidence indicates that the Veteran had post-
service occupational exposure to asbestos.  Furthermore, Dr. 
McRoberts' statement that the Veteran has asbestosis also 
conflicts with all other medical evidence, which never shows 
an actual diagnosis of asbestosis.  Other records only shows 
that asbestosis was considered as a possible diagnosis or 
that the Veteran reported being diagnosed with asbestosis.  
Therefore, this statement from Dr. McRoberts has only limited 
probative value.  In addition, from examining Dr. McRoberts' 
office notes it is clear that the Veteran asked Dr. McRoberts 
to write a letter in support of his claim and that Dr. 
McRoberts did so without confirmation that the Veteran had a 
current lung disease or the history that the Veteran provided 
to him.  

In contrast, VA examiners have reviewed the Veteran's entire 
claims folder on three separate occasions and concluded that 
it is not likely that the Veteran's lung disease was caused 
by or a result of the Veteran being exposed to asbestos 
during service and that the Veteran does not have asbestosis.  
These doctors have provided medical rationales for their 
opinions, which is primarily that the Veteran's lung disease 
has not progressed as would be expected in an asbestos-
related disease.  Because the opinions to the effect that the 
Veteran does not have asbestosis or any other asbestos-caused 
disease are accompanied by detailed explanations with 
references to clinical findings and medical authority, and 
not based solely on a history provided by the Veteran, the 
Board finds these opinions to be more probative.  

As there is a preponderance of evidence against the Veteran's 
claim for service connection for a respiratory disability, 
characterized as asbestosis, it must be denied. 


ORDER

Service connection for a respiratory disability due to 
asbestos exposure, claimed as asbestosis, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


